DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 06/25/2021 is acknowledged.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/25/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the apparatus of the target of cleaning" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano JP2002110515 [translation provided by Applicant] in view of Bao CN202700651 [translation provided by Applicant].
Regarding claim 1, Hirano discloses a dust-collecting apparatus (Title) comprising: a main body (substrate 1) with a first surface on which a back surface of a first electrode is disposed (dielectric 3); a second electrode configured to transfer a voltage to the first electrode (conductive member 4); and a control board configured to control a magnitude and a timing of a voltage which is applied to the second electrode (voltage control means 7 is capable of controlling the voltage magnitude and timing). 
Hirano does not explicitly disclose a fixing unit configured to control attachment and detachment of the first electrode and the main body. Bao discloses dust-collecting apparatus with a fixing unit configured to control attachment and detachment of a first electrode and a main body which allows for convenient assembly and disassembly and easy cleaning (see Bao page 3). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Hirano to include a fixing unit configured to control attachment and detachment of the first electrode and the main body, as generally taught by Bao, for the purpose of allowing convenient assembly and disassembly and easy cleaning. 
Regarding claim 2, Bao discloses that the fixing unit includes: a base portion disposed on the first surface of a main body; and a support portion connected to the base portion and configured to support a surface of the first electrode, the surface being opposed to the back surface (see figure 1: it is noted that any portion of the fixing unit can be considered a base portion). Furthermore, the exact configuration of the fixing unit is deemed to be an obvious matter of design choice. MPEP 2144.04 (IV-B). 
Regarding claim 4, the control board of Hirano is capable of storing setting information relating to the magnitude and the timing of the voltage which is applied to the second electrode; and to generate the voltage which is applied to the second electrode, based on a measured time instant and the setting information (paragraph 17). 
Regarding claim 5, Hirano discloses a ground unit configured to be grounded to an apparatus of a target of cleaning (paragraph 37: wiring is capable of being grounded to an apparatus of a target of cleaning), wherein the control board is capable of generating the voltage which is applied to the second electrode, based on a ground voltage of the apparatus of the target of cleaning, the ground voltage being transferred via the ground unit (paragraph 38). 
Regarding claim 6, Hirano discloses a communication unit capable of receiving a signal from an apparatus of the target of cleaning, wherein the control board is configured to generate the voltage which is applied to the second electrode, based on the signal received via the apparatus of the target of cleaning (paragraph 38). 
Regarding claim 7, Hirano discloses that the control board is configured to monitor an electric current flowing in the second electrode, and configured to stop generation of the voltage which is applied to the second electrode, when the control board determines that an electric current over a predetermined value flows (paragraph 38). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hirano JP2002110515 [translation provided by Applicant], in view of Bao CN202700651 [translation provided by Applicant], in further view of Tatsumi USPA 2011/0162526 A1.
Hirano in view of Bao is relied upon as above.
Regarding claim 3, Hirano does not explicitly disclose that the fixing unit includes a chuck unit disposed on the first surface of the main body, wherein the control board is configured to electrically fix the first electrode and the chuck unit by applying a voltage to the first electrode via the second electrode. Tatsumi discloses a fixing structure that includes a chuck unit disposed on the first surface of the main body, wherein voltage electrically fixes the first electrode and the chuck unit (see Tatsumi Abstract). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Tatsumi to include a chuck unit disposed on the first surface of the main body, wherein the control board is configured to electrically fix the first electrode and the chuck unit by applying a voltage to the first electrode via the second electrode, as generally taught by Tatsumi, in order for the apparatus to be capable of being used easily and repeatedly (see Tatsumi Abstract). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776